Citation Nr: 0327868	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


REMAND

The veteran urges that he developed bladder cancer and 
coronary artery disease as a result of nicotine dependence 
which began in service.  He reported that he was given 
cigarettes in service and that he first started smoking and 
developed a smoking addiction during service that he had for 
approximately 25 years after service.  He has provided 
statements from two of his treating doctors which support his 
theory that these diseases can be etiologically related to 
his smoking, but these also indicate that subsequent smoking 
patterns while he was not in service also contributed to his 
diseases.  The examiners note that the veteran began smoking 
in service based upon his personal reported history.  

Generally, for claims based on the effects of tobacco 
products filed after June 9, 1998, disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco.  See 38 C.F.R. § 3.300 (2003).  On July 22, 
1998, the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998." Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998) (now codified at 38 U.S.C.A. § 
1103 (West 2002)).  This law, which applies to all claims 
filed after June 9, 1998, prohibits service connection for 
death or disability resulting from an injury or disease 
attributable to the in-service use of tobacco products by a 
veteran.  In this case, the appellant filed his claim in 
October 1997, so he is not limited by this change in law.  

While the veteran has provided his personal statements as 
evidence of in-service tobacco use, there is no competent 
medical evidence presented that the veteran acquired a 
nicotine dependence at this time.  See VAOPGCPREC 19-97; 
VAOPGCPREC 2-93 (O.G.C. Prec. 2- 93); VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90); see also, Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685 (1998) (now codified at 38 U.S.C.A. § 1103).  

Moreover, in November 2000, the President of the United 
States signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This 
act introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Additional RO action is required in this matter in order to 
fulfill the VA duties set forth in the VCAA.  In a written 
statement dated in May 1998, R. Tryg Stratte, M.D., filled 
out a VA form indicating that a combination of in-service 
tobacco use and post-service use was the major contributing 
cause of the veteran's bladder cancer, first discovered in 
April 1996.  Similarly, in June 1998, Robert A. Pick, D. O., 
filled out a similar form relating the veteran's coronary 
disease to tobacco use in service.  Dr. Pick indicated that 
the veteran's inferior wall myocardial infarction in 1988, 
angina pectoris in July 1994, and coronary bypass grafting in 
November 1997 were considered due to a combination of pre-
service, military and post-service tobacco use.  These 
examiners reportedly based their opinions on their knowledge 
of the veteran's personally reported history and their 
knowledge of a connection between these diseases and smoking.  
Dr. Pick also submitted a written statement dated in 
September 1997 noting that it was quite possible that the 
veteran's cigarette smoking did contribute to the veteran's 
coronary artery disease.  He noted the veteran's history of 
smoking which started when the veteran received cigarettes in 
his K-rations during service.  He noted the veteran quit 
smoking no later than 1977.  

Although records from these doctors have been obtained, the 
record does not contain an opinion as to whether it is at 
least as likely as not that the veteran developed nicotine 
dependence in service.  The duty to assist requires 
additional assistance to the veteran in this matter.  

With regard to the duty to notify, in a decision  promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to comply with the duty to assist, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be scheduled for 
an examination appropriate to determine 
the answer to the following question:

Is it at least as likely as not that the 
veteran developed a dependence on 
nicotine during service?  In this regard, 
discussion should be offered as to the 
veteran's smoking history, either before, 
during or after service, as is reflected 
by the record.  If in-service dependence 
is found, the examiner should also answer 
the following questions:

(a) Is it at least as likely as not that 
the veteran's use of tobacco products was 
the proximate cause of his coronary 
artery disease?

(b) Is it at least as likely as not that 
the veteran's use of tobacco products was 
the proximate cause of his bladder 
cancer?

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

4.  Readjudicate the veteran's claims of 
entitlement to an service connection for 
nicotine dependence, bladder cancer and 
coronary artery disease, with application of 
all appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decisions with respect to 
the claims remain adverse to the veteran, he 
should be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




